TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00689-CR


In re Thomas J. Barry


Roderick Strong, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 9014223, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Roderick Strong's appeal from a judgment
of conviction for aggravated kidnapping and aggravated assault.  The subject of this proceeding is
Thomas J. Barry, appellant's counsel.
Appellant's brief on appeal was originally due January 16, 2003.  The time for filing
the brief was extended on counsel's motion to February 17, 2003.  Counsel did not file a brief on or
before that date, nor did he file a motion for further extension of time.  Therefore, on April 9, 2003,
this Court ordered counsel to tender a brief on appellant's behalf no later than April 25, 2003.
Counsel failed to file a brief as ordered.
Thomas J. Barry is hereby ordered to appear in person before this Court on the 4th
day of June, at 8:30 o'clock a.m., in the courtroom of this Court, located in the Price Daniel, Sr.
Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to show cause
why he should not be held in contempt and sanctions imposed for his failure to obey the April 9,
2003, order of this Court.  This order to show cause will be withdrawn and the said Thomas J. Barry
will be relieved of his obligation to appear before this Court as above ordered if the Clerk of this
Court receives appellant's brief by June 2, 2003.
It is ordered May 23, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish